                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

Hus Hari Buljic individually and as          CASE NO. 6:20-cv-02055
Administrator of the Estate of Sedika
Buljic, Honario Garcia individually
and as Administrator of the Estate of
Reberiano Leno Garcia, and Arturo de
Jesus Hernandez and Miguel Angel
Hernandez as Co-Administrators of
the Estate of Jose Luis Ayala, Jr.,         NOTICE OF SERVICE OF NOTICE
                                            OF ASSIGNMENT TO UNITED
                              Plaintiffs,
                                            STATES MAGISTRATE
vs.

Tyson Foods, Inc., Tyson Fresh Meats,
Inc., John H. Tyson, Noel W. White,
Dean Banks, Stephen R. Stouffer, Tom
Brower, Mary A. Oleksiuk, Elizabeth
Croston, Tom Hart, Hamdija Be-
ganovic, James Cook, Ramiz Muheljic,
Gustavo Cabarea, Pum Pisng, Alex
Buff, Walter Cifuentes, Muwi
Hlawnceu, Cody Brustkern, Mark
Smith, and John/Jane Does 1-10,

                            Defendants.




      Defendants Tyson Foods, Inc., and Tyson Fresh Meats, Inc. give notice that on

August 6, 2020 a copy of the Notice of Assignment to United States Magistrate re-

ceived from the United States District Court for the Northern District of Iowa was

served on counsel of record for Plaintiffs via email and US Mail.


                                              /s/ Kevin J. Driscoll________________
                                              Kevin J. Driscoll AT0002245
                                              FINLEY LAW FIRM, P.C.
                                              699 Walnut Street, Suite 1700
                                              Des Moines, Iowa50309



        Case 6:20-cv-02055-KEM Document 5 Filed 08/06/20 Page 1 of 7
                                             Telephone: 515-288-0145
                                             Facsimile: 515-288-2724
                                             Email:       kdriscoll@finleylaw.com

                                             Christopher S. Coleman
                                             (pro hac vice forthcoming)
                                             PERKINS COIE LLLP
                                             2901 N. Central Avenue, Suite 2000
                                             Phoenix, AZ 85012
                                             Phone: 602-351-8000
                                             Fax: 602-648-7000
                                             Email: CColeman@perkinscoie.com

                                             Mary Gaston
                                             (pro hac vice forthcoming)
                                             PERKINS COIE LLP
                                             1201 Third Avenue, Ste 4900
                                             Seattle, WA 98101-3099
                                             Phone: 206-359-8000
                                             Fax: 206-359-9000
                                             Email: MGaston@perkinscoie.com


                                             ATTORNEYS FOR DEFENDANTS
                                             TYSON FOODS, INC. AND TYSON
                                             FRESH MEATS, INC.

Original e-filed.

Copy to:

Thomas P. Frerichs
Frerichs Law Office, P.C.
106 E. 4th Street, P.O. Box 328
Waterloo, Iowa 50704-0328
319.236.7204 / 319.236.7206 (fax)
tfrerichs@frerichslaw.com

John J. Rausch
Rausch Law Firm, PLLC
3909 University Ave., P.O. Box 905
Waterloo, Iowa 50704-0905
319.233.35557 / 319.233.3558 (fax)
rauschlawfirm@dybb.com


                                       -2-
           Case 6:20-cv-02055-KEM Document 5 Filed 08/06/20 Page 2 of 7
Mel C. Orchard, III
G. Bryan Ulmer, III
Gabriel Phillips
The Spence Law Firm, LLC
15 S. Jackson Street
P. O. Box 548
Jackson, Wyoming 83001
307.337.1283 / 307.337.3835 (fax)
orchard@spencelawyers.com
ulmer@spencelawyers.com
phillips@spencelawyers.com

ATTORNEYS FOR PLAINTIFFS

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 6th of August, 2020 by:

   U.S. Mail                              FAX
   Hand Delivered                         UPS
   Federal Express                        Electronic Filing
   E-mail                                 Other ______________________


/s/ Leah Swanson




                                                                                -3-
                 Case 6:20-cv-02055-KEM Document 5 Filed 08/06/20 Page 3 of 7
                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 HUS HARI BULJIC, Individually and
 as Administrator of the Estate of Sedika
 Buljic, et al,

        Plaintiff(s),
                                                  Case Number: 6:20-cv-2055-KEM
 vs.
 TYSON FOODS, INC., et al,                         NOTICE OF ASSIGNMENT TO
                                                  UNITED STATES MAGISTRATE
        Defendant(s).                                       JUDGE

       1.      Introduction. This civil action has been randomly assigned to a Magistrate
Judge for all purposes, including conducting trial and deciding any dispositive motions that
may arise. In accordance with 28 U.S.C. § 636(c) and when all parties consent, the
Magistrate Judges of this District have been designated to conduct any and all proceedings
in a civil case, including hearing and deciding dispositive motions and presiding over trial,
whether by jury or not. The Magistrate Judges have further been designated, in accordance
with 28 U.S.C. § 636(c), to enter final judgment in consent cases. The Magistrate Judges
of this district may only exercise these powers upon consent of all parties. In such cases,
an appeal from a judgment entered by a Magistrate Judge of this District may be taken
directly to the United States Court of Appeals for the Eighth Circuit in the same manner as
an appeal from any other judgment of a district court.
       2.      Purpose. The objective of Administrative Order 17-AO-0015P is to
maximize the judicial resources within the Northern District of Iowa by recognizing the
full extent of Magistrate Judge jurisdiction under 28 U.S.C. § 636 in civil cases to “secure
the just, speedy, and inexpensive determination of every action and proceeding” consistent
with Rule 1 of the Federal Rules of Civil Procedure. Because District Judges are
responsible for presiding over felony criminal matters, the trial dockets of Magistrate
Judges are generally less crowded. Thus, Magistrate Judges may be able to provide earlier




            Case 6:20-cv-02055-KEM Document 5
                                            2 Filed 08/06/20
                                                    07/28/20 Page 4
                                                                  1 of 7
                                                                       4
and more firm trial dates resulting in efficient use of resources for both the litigants and the
judiciary. Administrative Order 17-AO-0015P also recognizes the high quality of
Magistrate Judges chosen to serve in the Northern District of Iowa, as reflected by their
appointment following a highly competitive and thorough merit selection process.
       3.      Options. Currently a Magistrate Judge is assigned to your case. However,
you have the following options:
               a.     Consent to the Assigned Magistrate Judge. This case cannot remain
as a Magistrate Judge consent case unless all parties unanimously consent. As such, this is
an issue that the parties should address at or before the time they confer to discuss the
proposed scheduling order and discovery plan. If all parties consent to keeping the
currently assigned Magistrate Judge, then they should execute and file a joint notice of
consent (a form for which is located on the Court’s website). The parties must then file the
joint consent form prior to or in conjunction with the deadline for filing a proposed
scheduling order and discovery plan, or within two weeks of the filing of a dispositive
motion, whichever is earlier.
               b.     Have the Case Randomly Reassigned to a District Judge. Each
party has the absolute right to refuse to consent to proceed before the Magistrate Judge.
There are two procedures through which this case may be reassigned to a District Judge:
                      i.     Upon Request. You or your attorney may contact the Clerk of
Court for the Northern District of Iowa and make a request for reassignment to a District
Judge prior to the deadline for submitting a proposed scheduling order and discovery plan
with the Court. If that deadline is extended by any judicially granted extension, the request
for reassignment to a District Judge must be made by the conclusion of the judicially
granted extension.
                     ii.     Lack of Unanimous Consent. Reassignment to a District
Judge will occur automatically if the parties do not file a joint consent form, demonstrating
their unanimous consent to proceed before the Magistrate Judge, by the deadline for
submitting a proposed scheduling order and discovery plan with the Court. If that deadline


                                               2

            Case 6:20-cv-02055-KEM Document 5
                                            2 Filed 08/06/20
                                                    07/28/20 Page 5
                                                                  2 of 7
                                                                       4
is extended by any judicially granted extension, the joint consent form must be filed by the
conclusion of the judicially granted extension.
       4.      Additional Parties. If the existing parties consent to the Magistrate Judge
but additional parties are later added to this suit, the Clerk of Court will deliver this
document to the additional parties. An additional party will have twenty-one (21) days after
its deadline for filing a responsive pleading to file a written consent to proceed with the
Magistrate Judge. If any additional party fails to file a written consent within that deadline
or contacts the Clerk of Court before the expiration of that deadline to request reassignment
to a District Judge, then this case will be randomly reassigned to a District Judge.
       5.      Procedures for Reassignment. If the case is randomly reassigned to a
District Judge, you will not have the opportunity to learn which District Judge your case
will be assigned to prior the reassignment. If the case is reassigned to a District Judge and
the parties later decide to consent unanimously to proceed before a Magistrate Judge, they
must obtain leave of court to do so. Such leave may or may not be granted at the sole
discretion of the District Judge. If leave is granted, the case will be randomly reassigned to
a Magistrate Judge, meaning it may or may not be reassigned to the same Magistrate Judge.
       6.      Duty to Provide Notice. The plaintiff (or if the case is removed to federal
court, the removing party) must serve a copy of this notice and attachments immediately
upon all other parties that have been served with the summons and complaint, pursuant to
Federal Rule of Civil Procedure 4 and 5.


                                           ROBERT L. PHELPS, CLERK OF COURT
                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF IOWA



                                           ____________________________________
                                           (By) Paul A. Coberly, Deputy Clerk




                                              3

            Case 6:20-cv-02055-KEM Document 5
                                            2 Filed 08/06/20
                                                    07/28/20 Page 6
                                                                  3 of 7
                                                                       4
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                            NorthernDistrict
                                                        __________   Districtofof__________
                                                                                  Iowa

                       Hus Hari Buljic, et al,                                 )
                                 Plaintiff                                     )
                                    v.                                         )     Civil Action No.    6:20-cv-2055-KEM
                     Tyson Foods, Inc., et al,                                 )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties RU attorneys                 Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                   District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



                        Case 6:20-cv-02055-KEM Document 5
                                                        2 Filed 08/06/20
                                                                07/28/20 Page 7
                                                                              4 of 7
                                                                                   4
